DETAILED ACTION

Status of Claims

Claims 1-17 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018228427, filed on Dec 6 2018.
Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim 17:

The following is suggested language which more easily maps back to the specification (see 0016 “a program that can be provided by a storage medium or a communication medium in a computer-readable format to an information processing device or a computer system that can execute various program codes, for example. By providing such a program in a computer-readable format, processing corresponding to the program is executed on the information processing device or the computer system.”; 0021 “Note that a series of processes described in the specification can be executed by hardware, software, or a composite configuration of these. In a case where processing is executed by software, the processing can be executed by installing a program on which a processing sequence is recorded, onto a memory in a computer incorporated in dedicated hardware, or by installing a program onto a general-purpose computer that can execute various types of processing. For example, a program can be preliminarily recorded onto a recording medium. A program can be installed onto a recording medium such as a built-in hard disc, by receiving the program via a network such as a local area network (LAN) or the internet, instead of installing the program from a recording medium onto a computer.”): “A non-transitory storage medium including a computer program that is executed by a computer processor for causing an information processing device to execute information processing”.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1: “data processing unit configured to analyze” (Similar to Claims 15 & 17)
(see spec [0039] “The data processing unit 15 performs control of image capturing processing performed by the plurality of cameras 11-1 to n, wireless communication processing performed by the plurality of receivers 12-1 to n, and voice acquisition processing performed by the plurality of microphones 13-1 to n. Furthermore, the data processing unit 15 performs control of transmitting an acquired image of the camera, a received signal of the receiver, and acquired voice of the microphone to the management server 20, and the like. Moreover, the data processing unit 15 executes voice output control via the plurality of speakers 14-1 to n, and the like.” [0184] Each component of the hardware configuration illustrated in Fig. 18 will be described. 
A central processing unit (CPU) 301 functions as a data processing unit that executes various types of processing in accordance with programs stored in a read only memory (ROM) 302 or a storage unit 308.)

Claim 11: “a monitoring device configured to acquire”
(see spec [0030] “As illustrated in the drawing [Fig. 1], the monitoring device 10 includes the camera 11, the receiver 12, the microphone 13, the speaker 14, and the like.)

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and method Claims 15-17.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



An information processing device comprising: a data processing unit configured to analyze a user act on a basis of sensor detection information, wherein the data processing unit determines whether or not a user act falls under a violative act, and in a case where it is determined that a user act is a violative act, the data processing unit performs notification of a warning.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice), or a Mental process (concept performed in the human mind) of monitoring a violation and sending a warning notification.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The device & sensor in Claim 1 are just using generic computer components (as well as the device, server and terminal of Claims 11 & 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – speaker – which is just a generic computer component used to implement the abstract idea; Claim 8 – storage unit – which is just a generic computer component used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mullins (US 10186124).

Claim 1. 

Mullins teaches the following limitations:

a data processing unit configured to analyze a user act on a basis of sensor detection information, 

(Mullins – [col 3 ln 17-21] one or more motion detectors at the merchandise area, and where the alarm controller is configured to determine the potential theft event based at least in part on information from the one or more motion sensors; [col 17 ln 5-9] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected. [claim 1] alarm controller comprising: a hardware processor;)

wherein the data processing unit determines whether or not a user act falls under a violative act, and 

(Mullins – [col 17 ln 5-9] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected. [col 37 ln 22-31] Similarly, if the alarm controller 1430 receives data from a seismic sensor 1460 indicating that vibrations are detected in a depicted zone or area, the alarm controller 1430 may not notify the alarm trigger system 1435 that a potential theft event is occurring unless the alarm controller 1430 also identifies at least one person present in the depicted zone or area via the processing of the video frame(s). Thus, the seismic sensor 1460 data and the video frame processing data can be used by the alarm controller 1430 in conjunction to determine whether a potential theft event is detected.)

in a case where it is determined that a user act is a violative act, the data processing unit performs notification of a warning.

(Mullins – [col 25 ln 27-32 & 38-50] In addition to any of the outputs described herein that may occur in response to detection of a crime event, the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can … trigger a visual display (e.g., cause a display 1450 displaying advertisement to instead display a warning message or other message to deter criminal activity), can transmit an email (e.g., to an email server accessible by a user device 1402) that includes information identifying why a theft event was detected, where the theft event was detected, and/or any other information describing the theft event ( e.g., images, video, etc.), can transmit a text message that includes information identifying why a theft event was detected, where the theft event was detected, and/or any other information describing the theft event (e.g., images, video, etc.), can notify authorities of a potential theft event (e.g., via a phone call, electronic message, etc.))

Claim 2. 

Mullins teaches the limitations of Claim 1.  Mullins further teaches:

wherein the data processing unit executes at least any processing of warning notification to a user terminal owned by a user, or warning notification via a speaker near a user.

(Mullins – [col 3 ln 20-29] where the system further comprises one or more seismic sensors at the merchandise area, and where the alarm controller is configured to determine the potential theft event based at least in part on information from the one
or more seismic sensors; and where a public address (PA) system of the store comprises the speaker, and where the alarm controller is configured cause the PA system to broadcast the automated message in response to the determination of the potential theft event. [col 17 ln 45-48] One or more speaker(s) 1445 can play an automated message. The automated message can be designed to deter theft, while not being accusatory (e.g., "Sales associates are coming to isle 6 immediately to assist you.") [col 21 ln 1-7] alarm trigger system 1435 transmits an automated message to the speaker 1445 in the building that is associated with the zone or area within the building in which the potential theft event is detected via the network switch 1425 and/or to a speaker of the PA system 1470 that is associated with at least the zone or area within the building in which the potential theft event is detected.)

Examiner Note: Theft event takes place in the store in a particular area, and the PA speaker broadcasts the warning notification (automated message) near the user (in the store).

Claim 3. 

Mullins teaches the limitations of Claim 1.  Mullins further teaches:

wherein the data processing unit determines entry to an entry forbidden region that is performed by the user, to be a violative act, and executes warning notification.

(Mullins – [col 25 ln 28-32 & 36-37] the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can… can sound an audible alarm or message or trigger a silent alarm [col 39 ln 33-42 & 43-45] FIG. 20 illustrates the exterior of an example commercial or industrial building 2000 at which the system 1400 can detect potential crime, such as tagging, graffiti, forcible entry, and/or the like. For example, a camera 1440 of the system 1400 can located on the exterior of the building 2000, pointing at an area 2010 exterior to the building 2000 such that the alarm controller 1430 can monitor the area 2010 in a manner as described herein. In particular, the camera 1440 may be positioned such that the alarm controller 1430 can detect…a break-in (e.g., via the breaking of locks, the hacking of doors, etc.), or other illegal or unauthorized activity occurring in the area 2010.)

Examiner Note: forbidden region corresponds to area behind a locked door.

Claim 4. 

Mullins teaches the limitations of Claim 1.  Mullins further teaches:


wherein the data processing unit determines check-out of check-out forbidden goods that is performed by the user, to be a violative act, and executes warning notification.

(Mullins – [col 10 ln 14-15] Seismic sensors can be positioned on locked cabinet(s) and/or on product shelve(s). [col 25 ln 28-32 & 36-37] the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can… can sound an audible alarm or message or trigger a silent alarm [col 39 ln 13-26] FIG. 19 illustrates an example pharmacy at which the system 1400 can manage inventory and/or detect potential crime. For example, a camera 1440 of the system 1400 can be located near the ceiling of the pharmacy, pointing at an area 1910 such that the alarm controller 1430 can monitor the area 1910 in a manner as described herein. In particular, the camera 1440 may be positioned such that the alarm controller 1430 can detect the retrieval of items from shelves, counters, cabinets, racks, etc. in the area 1910. Such detection may be used for inventory management purposes and/or to detect potential criminal or otherwise unauthorized activity (e.g., detect whether an item is being stolen, detect whether a particular item is accessed more than allowed by the law, by the premise's rules or regulations, etc.).

Examiner Note: Spec [0028] “on the floor of the office illustrated in Fig. 1, a number of various goods such as personal computers, books, documents, and artistic handicraft products, for example, are placed. These goods include goods forbidden to be checked out, goods of which check-out permission is given only to a specific user, and the like.”

Claim 11. 

Mullins teaches the following limitations:

a monitoring device configured to acquire detection information of a plurality of sensors provided in a monitoring region, and transmit the detection information to a management server; 

(Mullins – [col 15 ln 30-37] The network interface 1420 can be any physical computing
device configured to communicate with a network, such as network 1410. For example, the network interface 1420 can be a physical computing device configured to provide a wireless area network (WAN), such as a cellular hotspot, a router, an optical network terminal, etc. The network interface 1420 can serve as an interface between the network 1410 and the network switch 1425. [col 16 ln 65-67 to col 17 ln 1-5] Data received from the camera(s) 1440, the motion detector(s) 1455, and/or the seismic sensor(s) 1460 can be routed (e.g., by the network switch 1425, other communication components, direct wired connections, or wireless signals) to the alarm controller 1430, which can be located within the system 1400 (as shown) or external to the system 1400 (e.g., in the building, but external to the system 1400, external to the building, etc., not shown.)).

Examiner Note:  The network switch corresponds to the monitoring device which can transmit detection information to the alarm controller or management server. Via Wikipedia: “Network Switch – “A switch is a device in a computer network that connects other devices together.”

    PNG
    media_image1.png
    544
    701
    media_image1.png
    Greyscale


a management server configured to receive sensor detection information from the monitoring device, and analyze a user act in the monitoring region on a basis of the received sensor detection information; and 

(Mullins – [col 17 ln 5-9 & 12-19] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected…The alarm controller 1430 can be an alarm monitoring video server or any video server. The alarm controller 1430 can also simply be referred to as a controller. The alarm controller 1430 can be a general computer system running software to implement the functionality described herein, or can be a dedicated computing hardware system designed to implement the functionality described herein.)

Examiner Note:  The alarm controller corresponds to the management server.


a user terminal held by a user, wherein the management server determines whether or not a user act falls under a violative act, and 

(Mullins – [col 20 ln 3-7] transmit a message to the dispatch system 1415 that a potential theft event is occurring, and/or transmit a message to the user device 1402 (e.g., a snapshot of the potential theft event, video of the potential theft event, audio of the potential theft event, etc.).)

in a case where it is determined that a user act is a violative act, the management server notifies the user terminal or the monitoring device.

(Mullins - [col 10 ln 14-15] Seismic sensors can be positioned on locked cabinet(s) and/or on product shelve(s). [col 25 ln 28-32 & 36-37] the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can… can sound an audible alarm or message or trigger a silent alarm [col 39 ln 13-26] FIG. 19 illustrates an example pharmacy at which the system 1400 can manage inventory and/or detect potential crime. For example, a camera 1440 of the system 1400 can be located near the ceiling of the pharmacy, pointing at an area 1910 such that the alarm controller 1430 can monitor the area 1910 in a manner as described herein. In particular, the camera 1440 may be positioned such that the alarm controller 1430 can detect the retrieval of items from shelves, counters, cabinets, racks, etc. in the area 1910. Such detection may be used for inventory management purposes and/or to detect potential criminal or otherwise unauthorized activity (e.g., detect whether an item is being stolen, detect whether a particular item is accessed more than allowed by the law, by the premise's rules or regulations, etc.).

Examiner Note:  The controller provides data to the monitoring device (network switch) to sound an audible alarm through a speaker.

Claim 12. 

Mullins teaches the limitations of Claim 11.  Mullins further teaches:


wherein the management server determines entry to an entry forbidden region that is performed by the user, and check-out of check-out forbidden goods that is performed by the user, to be a violative act, and notifies the user terminal or the monitoring device.


(Mullins - [col 10 ln 14-15] Seismic sensors can be positioned on locked cabinet(s) and/or on product shelve(s). [col 25 ln 28-32 & 36-37] the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can… can sound an audible alarm or message or trigger a silent alarm [col 39 ln 13-26] FIG. 19 illustrates an example pharmacy at which the system 1400 can manage inventory and/or detect potential crime. For example, a camera 1440 of the system 1400 can be located near the ceiling of the pharmacy, pointing at an area 1910 such that the alarm controller 1430 can monitor the area 1910 in a manner as described herein. In particular, the camera 1440 may be positioned such that the alarm controller 1430 can detect the retrieval of items from shelves, counters, cabinets, racks, etc. in the area 1910. Such detection may be used for inventory management purposes and/or to detect potential criminal or otherwise unauthorized activity (e.g., detect whether an item is being stolen, detect whether a particular item is accessed more than allowed by the law, by the premise's rules or regulations, etc.).

Claim 15. 

Mullins teaches the following limitations:


wherein the information processing device includes a data processing unit configured to analyze a user act on a basis of sensor detection information, 

(Mullins – [col 3 ln 17-21] one or more motion detectors at the merchandise area, and where the alarm controller is configured to determine the potential theft event based at least in part on information from the one or more motion sensors; [col 17 ln 5-9] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected. [claim 1] alarm controller comprising: a hardware processor;)

the data processing unit determines whether or not a user act falls under a violative act, and 

(Mullins – [col 17 ln 5-9] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected. [col 37 ln 22-31] Similarly, if the alarm controller 1430 receives data from a seismic sensor 1460 indicating that vibrations are detected in a depicted zone or area, the alarm controller 1430 may not notify the alarm trigger system 1435 that a potential theft event is occurring unless the alarm controller 1430 also identifies at least one person present in the depicted zone or area via the processing of the video frame(s). Thus, the seismic sensor 1460 data and the video frame processing data can be used by the alarm controller 1430 in conjunction to determine whether a potential theft event is detected.)

in a case where it is determined that a user act is a violative act, the data processing unit performs notification of a warning.

(Mullins – [col 25 ln 27-32 & 38-50] In addition to any of the outputs described herein that may occur in response to detection of a crime event, the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can … trigger a visual display (e.g., cause a display 1450 displaying advertisement to instead display a warning message or other message to deter criminal activity), can transmit an email (e.g., to an email server accessible by a user device 1402) that includes information identifying why a theft event was detected, where the theft event was detected, and/or any other information describing the theft event ( e.g., images, video, etc.), can transmit a text message that includes information identifying why a theft event was detected, where the theft event was detected, and/or any other information describing the theft event (e.g., images, video, etc.), can notify authorities of a potential theft event (e.g., via a phone call, electronic message, etc.))


Claim 16. 

Mullins teaches the following limitations:


a monitoring device, a management server, and a user terminal, wherein 

(Mullins – [Fig. 14] 1402 user device, monitoring device 1425, controller (management server) 1430)


the monitoring device acquires detection information of a plurality of sensors provided in a monitoring region, and transmits the detection information to the management server, 

(Mullins – [col 15 ln 30-37] The network interface 1420 can be any physical computing
device configured to communicate with a network, such as network 1410. For example, the network interface 1420 can be a physical computing device configured to provide a wireless area network (WAN), such as a cellular hotspot, a router, an optical network terminal, etc. The network interface 1420 can serve as an interface between the network 1410 and the network switch 1425. [col 16 ln 65-67 to col 17 ln 1-5] Data received from the camera(s) 1440, the motion detector(s) 1455, and/or the seismic sensor(s) 1460 can be routed (e.g., by the network switch 1425, other communication components, direct wired connections, or wireless signals) to the alarm controller 1430, which can be located within the system 1400 (as shown) or external to the system 1400 (e.g., in the building, but external to the system 1400, external to the building, etc., not shown.)).

the management server receives sensor detection information from the monitoring device, and determines whether or not a user act in the monitoring region falls under a violative act, on a basis of the received sensor detection information, and 

(Mullins – [col 17 ln 5-9 & 12-19] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected…The alarm controller 1430 can be an alarm monitoring video server or any video server. The alarm controller 1430 can also simply be referred to as a controller. The alarm controller 1430 can be a general computer system running software to implement the functionality described herein, or can be a dedicated computing hardware system designed to implement the functionality described herein.)

in a case where it is determined that a user act is a violative act, the management server notifies the user terminal or the monitoring device.

(Mullins - [col 10 ln 14-15] Seismic sensors can be positioned on locked cabinet(s) and/or on product shelve(s). [col 25 ln 28-32 & 36-37] the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can… can sound an audible alarm or message or trigger a silent alarm [col 39 ln 13-26] FIG. 19 illustrates an example pharmacy at which the system 1400 can manage inventory and/or detect potential crime. For example, a camera 1440 of the system 1400 can be located near the ceiling of the pharmacy, pointing at an area 1910 such that the alarm controller 1430 can monitor the area 1910 in a manner as described herein. In particular, the camera 1440 may be positioned such that the alarm controller 1430 can detect the retrieval of items from shelves, counters, cabinets, racks, etc. in the area 1910. Such detection may be used for inventory management purposes and/or to detect potential criminal or otherwise unauthorized activity (e.g., detect whether an item is being stolen, detect whether a particular item is accessed more than allowed by the law, by the premise's rules or regulations, etc.).

Claim 17. 

Mullins teaches the following limitations:

wherein the information processing device includes a data processing unit configured to analyze a user act on a basis of sensor detection information, and 

(Mullins – [col 3 ln 17-21] one or more motion detectors at the merchandise area, and where the alarm controller is configured to determine the potential theft event based at least in part on information from the one or more motion sensors; [col 17 ln 5-9] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected. [claim 1] alarm controller comprising: a hardware processor;)

the program causes the data processing unit to execute processing of determining whether or not a user act falls under a violative act, and 

(Mullins – [col 17 ln 5-9] The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected. [col 37 ln 22-31] Similarly, if the alarm controller 1430 receives data from a seismic sensor 1460 indicating that vibrations are detected in a depicted zone or area, the alarm controller 1430 may not notify the alarm trigger system 1435 that a potential theft event is occurring unless the alarm controller 1430 also identifies at least one person present in the depicted zone or area via the processing of the video frame(s). Thus, the seismic sensor 1460 data and the video frame processing data can be used by the alarm controller 1430 in conjunction to determine whether a potential theft event is detected. [col 40 ln 30-34] The microprocessors and/or controllers described herein may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which causes microprocessors and/or controllers to be a special-purpose machine.)

processing of performing notification of a warning in a case where it is determined that a user act is a violative act.

(Mullins – [col 25 ln 27-32 & 38-50] In addition to any of the outputs described herein that may occur in response to detection of a crime event, the system 1400 can produce other outputs in response to detection of a crime event. For example, in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can … trigger a visual display (e.g., cause a display 1450 displaying advertisement to instead display a warning message or other message to deter criminal activity), can transmit an email (e.g., to an email server accessible by a user device 1402) that includes information identifying why a theft event was detected, where the theft event was detected, and/or any other information describing the theft event ( e.g., images, video, etc.), can transmit a text message that includes information identifying why a theft event was detected, where the theft event was detected, and/or any other information describing the theft event (e.g., images, video, etc.), can notify authorities of a potential theft event (e.g., via a phone call, electronic message, etc.))

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 10186124) in view of Chan (US 10832261).

Claim 5. 

Mullins teaches the limitations of Claim 1.  Mullins further teaches:


wherein the data processing unit executes user identification on a basis of sensor detection information, and the data processing unit 

(Mullins – [col 32 ln 38-41, 50-51] the alarm controller 1430 can process data received from one or more of the camera(s) 1440, the motion detector(s) 1455, and/or the seismic sensor(s) 1460 to detect a potential theft event…The alarm controller 1430 can process one or more frames of the received video to detect a potential theft event. [col 38 ln 13-17] the alarm controller 1430 may process the video frames to identify any type of potential theft event. However, the alarm controller 1430 may use facial recognition
to differentiate between store employees and others (e.g., customers).)

Mullins does not explicitly teach the following limitations, however Chan teaches:

generates and updates credit information of each user that indicates a credit rating of a user, on a basis of an observation result of a user act of an identified user.

(Chan – [col 9 ln 15-20] Driving behavior identification unit 80 may be generally configured to analyze data received from vehicle 12 (e.g., from interface 60 of on-board system 14, as discussed above) to detect and/or identify various types of driving behaviors. [col 10 ln 30-34] Each driver profile may, in some embodiments, include a "responsibility rating" that indicates how responsible or trustworthy the driver may be (e.g., as determined based upon various driving behaviors and/or other types of information that are probative of responsibility/trustworthiness); [col 16 ln 29-43] profile generation/update unit 82 may use some types of profile information within driving behavior information 152 and/or alert responsiveness information 156 as profile field values, and also calculate a "responsibility rating" based upon driving behavior information 152, feature usage information 154, alert responsiveness information 156, driver state information 158, and/or other information 160. When calculating a responsibility rating, various profile information types and/or categories may be more heavily weighted than others. For example, compliance with speed limits may be weighted more heavily than responsiveness to malfunction/service indicators, and responsiveness to malfunction/service indicators may be weighted more heavily than weather-specific windshield wiper usage, etc. [col 18 ln 2-6] driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullins with Chan in order to detect driver responsibility ratings based on driving behavior and automate the adjustment of a credit score as a result [Chan – col 10 ln 30-34, col 16 ln 29-43 & col 18 ln 2-6].


Claim 6. 

Mullins in combination with the references taught in Claim 5 teach those respective limitations.  Mullins does not explicitly teach the following limitations, however Chan further teaches:

wherein, in a case where a violative act performed by a user is observed, the data processing unit executes credit information update processing of lowering a credit rating of the user.

(Chan – [col 17 ln 63-67 – Col 18 ln 1-6] In some embodiments where driver profiles include responsibility ratings (as discussed above), such ratings may be used in a number of different situations where the driver's trustworthiness is important. For example, the responsibility rating may be used by a credit rating entity to raise or lower the driver's credit score. In embodiments such as these, driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score. [col 23 ln 44-53] it is determined that the amount of time elapsed since the time of an earliest time stamp associated with a diagnostic code indicating the presence of a check engine or other alert is greater than a predetermined threshold amount of time (as discussed above). In such an embodiment, block 306 may include lowering a rating (e.g., responsibility rating) of the driver profile in response to determining that the amount of time elapsed is greater than the pre-determined threshold amount of time.)


Claim 7. 

Mullins in combination with the references taught in Claim 5 teach those respective limitations.  Mullins does not explicitly teach the following limitations, however Chan further teaches:

wherein, in a case where a good act performed by a user is observed, the data processing unit executes credit information update processing of rising a credit rating of the user.

(Chan – [col 17 ln 63-67 – Col 18 ln 1-6] In some embodiments where driver profiles include responsibility ratings (as discussed above), such ratings may be used in a number of different situations where the driver's trustworthiness is important. For example, the responsibility rating may be used by a credit rating entity to raise or lower the driver's credit score. In embodiments such as these, driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score. [col 23 ln 44-53] it is determined that the amount of time elapsed since the time of an earliest time stamp associated with a diagnostic code indicating the presence of a check engine or other alert is greater than a predetermined threshold amount of time (as discussed above). In such an embodiment, block 306 may include lowering a rating (e.g., responsibility rating) of the driver profile in response to determining that the amount of time elapsed is greater than the pre-determined threshold amount of time.)

Examiner Note:  A good act would constitute that the amount of time elapsed is less than the pre-determined threshold amount of time which would increase a responsibility rating and credit score.


Claim 8. 

Mullins in combination with the references taught in Claim 5 teach those respective limitations.  Mullins does not explicitly teach the following limitations, however Chan further teaches:

wherein the data processing unit stores credit information of each user into a storage unit, and updates the credit information as needed.

(Chan – [col 4 ln 64-67] Third party server 18 may be a server of an entity that is not affiliated with either the driver of vehicle 12 or the entity owning, maintaining, and/ or using computer system 16, and may be remote from computer system 16 and/or vehicle 12. [col 17 ln 63-67 – Col 18 ln 1-6] In some embodiments where driver profiles include responsibility ratings (as discussed above), such ratings may be used in a number of different situations where the driver's trustworthiness is important. For example, the responsibility rating may be used by a credit rating entity to raise or lower the driver's credit score. In embodiments such as these, driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score. [col 24 ln 16-18] Block 322 may include requesting one or more records from a remote server via a network (e.g., from third party server 18 of FIG. 1 via network 20))
Examiner Note: Third party server stores user data records and updates each user’s credit information.



    PNG
    media_image2.png
    625
    921
    media_image2.png
    Greyscale



Claim 9. 

Mullins in combination with the references taught in Claim 5 teach those respective limitations.  Mullins does not explicitly teach the following limitations, however Chan further teaches:


wherein the data processing unit executes processing of generating and updating credit information for each of a plurality of different credit information items, as credit information of each user, and storing the credit information into a storage unit.

(Chan – [col 4 ln 64-67] Third party server 18 may be a server of an entity that is not affiliated with either the driver of vehicle 12 or the entity owning, maintaining, and/ or using computer system 16, and may be remote from computer system 16 and/or vehicle 12. [col 10 ln 30-34] Each driver profile may, in some embodiments, include a
"responsibility rating" that indicates how responsible or trustworthy the driver may be (e.g., as determined based upon various driving behaviors and/or other types of information that are probative of responsibility/trustworthiness); [col 16 ln 29-43] profile generation/update unit 82 may use some types of profile information within driving behavior information 152 and/or alert responsiveness information 156 as
profile field values, and also calculate a "responsibility rating" based upon driving behavior information 152, feature usage information 154, alert responsiveness information 156, driver state information 158, and/or other information 160. When calculating a responsibility rating, various profile information types and/or categories may be more heavily weighted than others. For example, compliance with speed limits may be weighted more heavily than responsiveness to malfunction/service indicators, and responsiveness to malfunction/service indicators may be weighted more heavily than weather-specific windshield wiper usage, etc. [col 17 ln 63-67 – Col 18 ln 1-6] In some embodiments where driver profiles include responsibility ratings (as discussed above), such ratings may be used in a number of different situations where the driver's trustworthiness is important. For example, the responsibility rating may be used by a credit rating entity to raise or lower the driver's credit score. In embodiments such as these, driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score. [col 24 ln 16-18] Block 322 may include requesting one or more records from a remote server via a network (e.g., from third party server 18 of FIG. 1 via network 20))


Claim 10. 

Mullins in combination with the references taught in Claim 5 teach those respective limitations.  Mullins further teaches:


wherein the data processing unit inputs a feedback response from a user to warning notification, and 

(Mullins – [col 11 ln 19-30] The terminal can used to communicate with the suspects. For example, an input element (e.g., a button) can be actuated to engage a communication link between the terminal and a communication device ( e.g., a speaker and/or display) at the target area. The user can actuate the input element and provide an audio message to the suspect(s) via a speaker, such as: "We see that you are very interested in our selection of perfumes. A service manager is on the way to help you." Two-way voice communication can be used, which can enable the user to converse with the suspect(s). This can be used to assess whether a theft is actually occurring, as opposed to innocent behavior; [col 16 ln 12-17] The alarm controller 1430, the alarm trigger system 1435, the camera(s) 1440, the speaker(s) 1445, the display(s) 1450, the motion detector(s) 1455, the seismic sensor(s) 1460, the terminal 1465, and/or the video data store 1468 can be in communication with each other (e.g., via the network switch 1425))

Mullins does not explicitly teach the following limitations, however Chan further teaches:

executes revision of credit information that is based on the [feedback response].

(Chan – [col 9 ln 15-20] Driving behavior identification unit 80 may be generally configured to analyze data received from vehicle 12 (e.g., from interface 60 of on-board system 14, as discussed above) to detect and/or identify various types of driving behaviors. [col 10 ln 30-34] Each driver profile may, in some embodiments, include a "responsibility rating" that indicates how responsible or trustworthy the driver may be (e.g., as determined based upon various driving behaviors and/or other types of information that are probative of responsibility/trustworthiness); [col 16 ln 29-43] profile generation/update unit 82 may use some types of profile information within driving behavior information 152 and/or alert responsiveness information 156 as profile field values, and also calculate a "responsibility rating" based upon driving behavior information 152, feature usage information 154, alert responsiveness information 156, driver state information 158, and/or other information 160. When calculating a responsibility rating, various profile information types and/or categories may be more heavily weighted than others. For example, compliance with speed limits may be weighted more heavily than responsiveness to malfunction/service indicators, and responsiveness to malfunction/service indicators may be weighted more heavily than weather-specific windshield wiper usage, etc. [col 18 ln 2-6] driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score.)


Claim 13. 

Mullins teaches the limitations of Claim 11.  Mullins further teaches:


wherein the management server executes user identification on a basis of sensor detection information received from the monitoring device, and the management server

(Mullins – [col 32 ln 38-41, 50-51] the alarm controller 1430 can process data received from one or more of the camera(s) 1440, the motion detector(s) 1455, and/or the seismic sensor(s) 1460 to detect a potential theft event…The alarm controller 1430 can process one or more frames of the received video to detect a potential theft event. [col 38 ln 13-17] the alarm controller 1430 may process the video frames to identify any type of potential theft event. However, the alarm controller 1430 may use facial recognition
to differentiate between store employees and others (e.g., customers). [col 16 ln 65-67 to col 17 ln 1-5] Data received from the camera(s) 1440, the motion detector(s) 1455, and/or the seismic sensor(s) 1460 can be routed (e.g., by the network switch 1425, other communication components, direct wired connections, or wireless signals) to the alarm controller 1430, which can be located within the system 1400 (as shown) or external to the system 1400 (e.g., in the building, but external to the system 1400, external to the building, etc., not shown.))

Mullins does not explicitly teach the following limitations, however Chan teaches:

generates and updates credit information of each user that indicates a credit rating of a user, on a basis of an observation result of a user act of an identified user.

(Chan – [col 9 ln 15-20] Driving behavior identification unit 80 may be generally configured to analyze data received from vehicle 12 (e.g., from interface 60 of on-board system 14, as discussed above) to detect and/or identify various types of driving behaviors. [col 10 ln 30-34] Each driver profile may, in some embodiments, include a "responsibility rating" that indicates how responsible or trustworthy the driver may be (e.g., as determined based upon various driving behaviors and/or other types of information that are probative of responsibility/trustworthiness); [col 16 ln 29-43] profile generation/update unit 82 may use some types of profile information within driving behavior information 152 and/or alert responsiveness information 156 as profile field values, and also calculate a "responsibility rating" based upon driving behavior information 152, feature usage information 154, alert responsiveness information 156, driver state information 158, and/or other information 160. When calculating a responsibility rating, various profile information types and/or categories may be more heavily weighted than others. For example, compliance with speed limits may be weighted more heavily than responsiveness to malfunction/service indicators, and responsiveness to malfunction/service indicators may be weighted more heavily than weather-specific windshield wiper usage, etc. [col 18 ln 2-6] driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullins with Chan in order to detect driver responsibility ratings based on driving behavior and automate the adjustment of a credit score as a result [Chan – col 10 ln 30-34, col 16 ln 29-43 & col 18 ln 2-6].




Claim 14. 

Mullins in combination with the references taught in Claim 13 teach those respective limitations.  Mullins does not explicitly teach the following limitations, however Chan further teaches:


wherein, in a case where a violative act performed by a user is observed, the management server executes credit information update processing of lowering a credit rating of the user, and 

(Chan – [col 17 ln 63-67 – Col 18 ln 1-6] In some embodiments where driver profiles include responsibility ratings (as discussed above), such ratings may be used in a number of different situations where the driver's trustworthiness is important. For example, the responsibility rating may be used by a credit rating entity to raise or lower the driver's credit score. In embodiments such as these, driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score. [col 23 ln 44-53] it is determined that the amount of time elapsed since the time of an earliest time stamp associated with a diagnostic code indicating the presence of a check engine or other alert is greater than a predetermined threshold amount of time (as discussed above). In such an embodiment, block 306 may include lowering a rating (e.g., responsibility rating) of the driver profile in response to determining that the amount of time elapsed is greater than the pre-determined threshold amount of time.)

in a case where a good act performed by a user is observed, the management server executes credit information update processing of rising a credit rating of the user.

(Chan – [col 17 ln 63-67 – Col 18 ln 1-6] In some embodiments where driver profiles include responsibility ratings (as discussed above), such ratings may be used in a number of different situations where the driver's trustworthiness is important. For example, the responsibility rating may be used by a credit rating entity to raise or lower the driver's credit score. In embodiments such as these, driver responsibility ratings may be transmitted to a remote computing system (e.g., third party server 18 of FIG.1) … for automated adjustment of the credit score. [col 23 ln 44-53] it is determined that the amount of time elapsed since the time of an earliest time stamp associated with a diagnostic code indicating the presence of a check engine or other alert is greater than a predetermined threshold amount of time (as discussed above). In such an embodiment, block 306 may include lowering a rating (e.g., responsibility rating) of the driver profile in response to determining that the amount of time elapsed is greater than the pre-determined threshold amount of time.)

Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Papadimitriou (US 20120066106) provides a method to monitor, on a recurring basis, a consumer's behavior as reflected on both the consumer's credit report and other sources, identifies opportunities for optimizing the consumer's credit score, warns proactively of actions that can damage a consumer's credit score, and identifies the right time for consumers to take certain actions.

King (US 20190088096) provides systems using merchandise activity sensors for increasing the awareness of interactivity with merchandise on retail store displays (shelves, peg hooks, merchandise pushers, and other Point of Purchase displays) in order to facilitate more effective customer service, reduce theft and to provide additional analysis data related to merchandise/shopper interaction. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695